Citation Nr: 0626991	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-05 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, status post open reduction and internal fixation.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active duty for training with the Army 
National Guard from November 1982 to February 1983 and from 
December 1990 to May 1991.  Service connection is in effect 
for residuals of a cervical strain.

This comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to service connection for a history of low 
back pain and status post open reduction and internal 
fixation of the left knee.

In December 2002, the veteran appeared before the undersigned 
at a travel board hearing.  The hearing transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2004 the Board referred this case to VA 
orthopedic and neurosurgeon specialists for expert medical 
opinions.  After providing the specialist with the factual 
background in the case, the Board asked the specialists to 
opine whether it is at least as likely as not that the 
veteran's current low back disability and left knee 
disability are related to, to include aggravated by, his 1998 
motor vehicle accident.  

In June 2005 an orthopedic specialist found that the 
veteran's complaints were not related to the August 1998 
motor vehicle accident.  The specialist added that the forces 
created by an incident occurring thereafter, where a tree had 
fallen on the veteran, were far superior to the motor vehicle 
accident.  

Some questions remained unresolved regarding the back 
disability, however.  Of note, the specialist concluded that 
the veteran had no neurological or structural deficits of the 
lumbar spine, while there was X-ray evidence in the claims 
file of early degenerative disc disease.  

Upon reviewing the aforementioned report, the Board referred 
the case for a second expert opinion.  In June 2006, a 
specialist in neurosurgery found that he could only render an 
opinion if the veteran's original radiographs, as opposed to 
the radiologist's written interpretation which is of record, 
were reviewed and after he had examined the veteran.  
Regrettably, accomplishing all of the aforementioned is not 
possible as the neurosurgeon resides in Florida and the 
veteran resides in Mississippi.

In light of the foregoing, additional development is 
required.  If possible, the veteran's x-ray films or digital 
images from 2001 and 2002 should be obtained and associated 
with the claims file.  Thereafter the veteran should be 
scheduled to appear at a VA examination.  After reviewing the 
claims file and examining the veteran, an appropriate 
specialist should opine as to whether it is as least as 
likely as not (50 percent or greater probability) that a 
currently shown low back disorder is related to the 1998 
motor vehicle accident.

The case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the left 
knee and low back disabilities since 
2003.  The RO should also obtain the May 
2001 and July 2002 x-ray films or 
digitally-stored images of the veteran's 
low back, as referenced in the June 2006 
statement.  After securing any necessary 
release(s), the RO should obtain these 
records for inclusion in the veteran's 
claims file.

2.  Thereafter, the veteran should be 
afforded VA neurology and orthopedic 
examinations to ascertain the etiology of 
any currently-shown low back disorder.  
The claims folder should be made 
available to the examiner for review 
before the examination.  After examining 
the veteran and conducting any tests 
deemed appropriate, the examiners should 
record the clinical findings in detail.  
Thereafter, the examiners should opine 
whether it is as least as likely as not 
that a currently-shown low back 
disability is related, to include 
aggravated by, the 1998 motor vehicle 
accident.  A complete rationale for the 
conclusion(s) reached should be provided.  

3.  After the development requested above 
has been completed to the extent possible 
and all VCAA duty to assist and notify 
requirements are met, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




_________________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



